FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                  Nos. 1D17-2924 & 1D18-1017
                 _____________________________

DESTIN POINTE OWNERS’
ASSOCIATION, INC.,

    Appellant,

    v.

DESTIN PARCEL 160, LLC, a
Florida limited liability
company, DESTIN GUARDIAN
CORPORATION, a Florida
corporation, DESTIN POINTE
HOLDINGS, INC., a Florida
corporation, and DESTIN PARCEL
B, LLC, a Florida limited
liability company,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

                         July 22, 2019


PER CURIAM.
     Appellant challenges the orders granting summary judgment
for the Appellees on certain counts of its amended complaint 1 and
the final judgment entered upon these orders and, in addition, the
trial court’s declarations after bench trial on the remaining counts.
Upon review of the voluminous appellate record and the
arguments presented by the parties, we affirm both the grants of
summary judgments and the final judgment. We write only to
encourage trial courts to specify in summary judgment orders the
material “facts that appear without substantial controversy” and
those facts which remain “actually and in good faith controverted.”
Fla. R. Civ. P. 1.510(d).

     While the orders granting summary judgment for Appellees
on counts I, III and V of the amended complaint conclude that
there are no genuine disputes of material fact, the facts material
to the requests for declaratory judgment on these counts were not
specified in the orders or in the final judgment. However, the
appellate record included ample documentary and other
evidentiary support for the trial court’s rulings. Accordingly, our
appellate review of the summary judgments was possible without
more detailed orders. See Holiday Isle Improvement Ass’n, Inc. v.
Destin Parcel 160, LLC, 254 So. 3d 1109, (Fla. 1st DCA 2018);
Sears, Roebuck & Co. v. Forbes/Cohen Fla. Props., L.P., 223 So. 3d
292 (Fla. 4th DCA 2017). Appellate review would be greatly
simplified and made more efficient, however, by the inclusion of
the uncontroverted material facts in summary judgment orders
where rule 1.510(d) applies. 2




    1 Appellees asserted multi-count counterclaims corresponding
to the counts of the amended complaint, which were included in
the trial court’s summary judgments and declarations on the
respective counts.
    2  Trial judges are reminded that even if the findings in the
summary judgment orders are incorrect, we are obligated to
“affirm a trial court that ‘reaches the right result, but for the wrong
reasons’ if there is ‘support for the alternative theory or principle
of law in the record before the trial court.’” Shands Teaching Hosp.
and Clinics, Inc. v. Mercury Ins. Co. of Florida, 97 So. 3d 204, 212
                                  2
    AFFIRMED.

RAY, C.J., and BILBREY and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


David A. Theriaque and S. Brent Spain of Theriaque & Spain,
Tallahassee, for Appellant.

Daniel C. O’Rourke and Dana C. Matthews of Matthews & Jones,
LLP, Destin, for Appellees.




(Fla. 2012) (quoting Robertson v. State, 829 So. 2d 901, 906-07 (Fla.
2002)).

                                 3